DETAILED ACTION
In this Office Action, amended claims 4 and 6, and new claims 7-10, filed on August 11th, 2021, were evaluated following a non-final Office Action mailed on May 11th, 2021. Claims 1-3 were withdrawn from consideration due to a restriction requirement described in the non-final Office Action mailed on May 11th, 2021, and claim 5 was cancelled by amendment on August 11th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitation “a second relationship between the first variation and a second variation of the second-order differential values including the local maximal value in a unit time, wherein the blood pressure is not determined if at least one of the first relationship and the second relationship is satisfied” renders the claim indefinite. It is unclear from the claim limitation if the “blood pressure is not determined” only in cases where the blood pressure measuring apparatus relies on the second relationship to determine an inappropriate attachment state, or if this limitation is meant to apply to the preceding claim limitations as well (such as when an inappropriate attachment state is determined on the basis of only a first relationship). As a result, the scope of the claim is indefinite.
For purposes of examination, the claim will be read as if it were written: 
“a second relationship between the first variation and a second variation of the second-order differential values including the local maximal value in a unit time;
wherein the blood pressure is not determined if at least one of the first relationship and the second relationship is satisfied” 
such that the wherein clause applies to both the “first relationship” limitation and the “second relationship” limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are generally directed to: a blood pressure measuring apparatus for measuring a blood pressure of a subject using a cuff attached to the subject, comprising:
a processor; and 
a memory configured to store instructions that is readable by the processor,
wherein the blood pressure measuring apparatus is configured to, as the instructions are executed by the processor: 
acquire pulsation information of the subject that is to be used to determine the blood pressure, while increasing an inner pressure of the cuff; 
acquire second-order differential values of the pulsation information; and 
detect an inappropriate attachment state of the cuff on the basis of at least one of: 

a first relationship between a local maximal value and the local minimal value of the second-order differential values; and 
a second relationship between the first variation and a second variation of the second- order differential values including the local maximal value in a unit time.
Claims 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (JP 2001008907 – cited by applicant) in view of Shimuta (US 20170027459 A1 – cited by applicant). Examiner note: Tanabe paragraph number citations refer to the English translation of the Japanese reference provided by the applicant. 
Tanabe teaches a blood pressure measuring apparatus for measuring a blood pressure of a subject using a cuff attached to the subject (shown in Figure 1a; paragraph 0011), comprising: a processor (paragraph 0013; shown in Figure 2 – element 30); and a memory configured to store instructions that is readable by the processor (paragraph 0012; shown in Figure 3 – element 36); wherein the blood pressure measuring apparatus is configured to, as the instructions are executed by the processor: acquire pulsation information of the subject that is to be used to determine the blood pressure (shown in Figure 3 – element ST31), while increasing an inner pressure of the cuff (paragraph 0017 – “blood pressure may be measured during the pressurizing process of the cuff”); acquire second-order differential values of the pulsation information (paragraph 0026 – acceleration pulse wave); and detect an inappropriate blood pressure measurement state on the basis of a pulse wave shape feature amount calculated from the second-order differential values (paragraph 0018, 0019-0020, and 0026). This pulse wave shape feature amount is calculated on the basis of differences between local minimal value of the second-order differential values (paragraph 0026; shown in Figure 5 – labelled “b” and “d”) and local maximal value in a unit time (paragraph 0026; shown in Figure 5 – labelled “a”, “c”, and “e”). 
Shimuta teaches (Figure 6) teaches a method of determining an attachment error (S108) of a blood pressure measurement cuff based on peak values (S106) acquired from a second-order differential signal (paragraph 0126-0128). The determination is used by comparing local minimum peaks (such as alpha waves shown in Figure 5) and local maximum peaks to threshold values (paragraph 0127-0128). Therefore, Shimuta teaches determining an inappropriate attachment state specifically based off second-order differential values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of determining an inappropriate attachment state of Shimuta into the blood pressure measuring apparatus of Tanabe, such that when an inappropriate blood pressure measurement state is detected, it can be further analyzed to determine whether it is an inappropriate attachment state. This would allow the device of Tanabe to output an attachment error warning to the user (as shown in Shimuta Figure 6 – element S108), allowing for more accurate blood pressure measurement and efficient use of the blood pressure measurement apparatus.
However, Tanabe in view of Shimuta fails to explicitly teach the blood pressure not being determined if at least one of the first relationship and second relationship is satisfied. 
Shimuta further teaches that when an inappropriate attachment state is detected, processing is ended (paragraph 0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tanabe in view of Shimuta to include the additional teachings of Shimuta such that blood pressure processing is temporarily ended when an inappropriate state of the cuff is detected. Doing so would allow the apparatus of Tanabe in view of Shimuta to save power and provide more accurate results by not collecting blood pressure measurements when the cuff 
Claim 10 recites similar structural elements as claim 1, with the additional limitation of “notify, based on detection of the inappropriate attachment state of the cuff, a fact indicative of the detection of the inappropriate attachment state of the cuff with at least one of a visual notification, an auditory notification, or a tactile notification”. As described above, the modification of Tanabe in view of Shimuta would allow the device of Tanabe to output an attachment error warning to the user (as shown in Shimuta Figure 6 – element S108), allowing for more accurate blood pressure measurement and efficient use of the blood pressure measurement apparatus (Shimuta paragraph 0128). Therefore, the above cited sections of Tanabe in view of Shimuta teach the limitations of claim 10. 
Regarding claim 7, Tanabe teaches that the waveform shape feature quantity (i.e. first relationship) used to detect an inappropriate blood pressure state may be calculated using a comparison between the local maximal value (Figure 6 - “a”) and the local minimal value (“d”) of the second-order differential values (paragraph 0026 – “d / a”). However, Tanabe does not explicitly teach the absolute value of the local maximal value and local minimal value to determine the first relationship.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanabe in view of Shimuta to use the absolute values of the local maximal and minimal value of the second-order differential values. Tanabe teaches determining a ratio between the two values (“d/a” – paragraph 0026), so using the absolute value of the two values (“d” and “a”) would simply produce a mathematically equivalent value of the ratio (as the sign of a value does not affect the ratio between the two values).
Claim 6 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (JP 2001008907 – cited by applicant) in view of Shimuta (US 20170027459 A1 – previously cited), as applied to claim 4, in further view of Mikoshiba (US 20160242672 A1 – previously cited). 

Mikoshiba teaches a method of detecting contact failure of a pulse wave signal comprising detecting abnormal signal artifacts in the second-order differential signal (shown in Figure 18C; paragraph 0223-0224). The abnormal signal artifacts may be detected by comparing the amplitude to a threshold value, and in an embodiment, Mikoshiba teaches that this threshold may be an average value of the signal (paragraph 0208). Therefore, Mikoshiba teaches determining an inappropriate attachment state based on a calculated mean value of plural values acquired in a prescribed time period. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanabe in view of Shimuta to incorporate the further teachings of Mikoshiba and use a mean values of pleural local minimum values, local maximal values, and variation values acquired in prescribed time period as the threshold value for determining whether or not a cuff is in an appropriate attachment state. Doing so would allow the device to incorporate the user’s own data when setting a threshold value, and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 8, an averaged value of the local minimal value of the second-order differential values would include second-order differential values preceding the local minimal value and following the local minimal value. Therefore, Tanabe in view of Shimuta and Mikoshiba teach the blood pressure measuring apparatus according to claim 4, wherein the first variation is calculated using the local minimal value of the second-order differential values, a second-order differential value preceding the local minimal value, and a second- order differential value following the local minimal value. 
. 
Response to Arguments
Applicant’s amendments to the specification are acknowledged and are sufficient to overcome the previously stated objections to the specification.
Applicant’s amendments to the claims 4-6 are acknowledged and are sufficient to overcome the previously stated objections to claims 4 and 6.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101 have been considered. The amendments to claim 4 are sufficient to overcome the previously stated rejection under 35 U.S.C. 101. In particular, the amended limitation of “wherein the blood pressure is not determined if at least one of the first relationship and the second relationship is satisfied” effects a particular treatment or a particular change based on the detection of an inappropriate attachment state of the cuff. Similarly, in regards to claim 10, the step of “notify, based on detection of the inappropriate attachment state of the cuff, a fact indicative of the detection of the inappropriate attachment state of the cuff with at least one of a visual notification, an auditory notification, or a tactile notification” serves to integrate the Abstract Idea into a practical application. Therefore, this limitation serves to integrate the Abstract Idea of determining an inappropriate attachment state into a practical invention. Therefore, the previously stated rejections under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered. Firstly, the Examiner acknowledges that the previous Office Action was referring to Tanabe (JP 2001008907) and not Osamu (JP 2001204965), and thanks the Applicant for properly recognizing the intended prior art reference applied. Furthermore, Examiner respectfully disagrees with Applicant’s arguments that Tanabe in view of Shimuta fails to teach the attachment error based on the “local minimal value”. Tanabe teaches that an improper measurement state may be determined from local minimum values of a second-order differential pulse wave (“d” in Figure 6; paragraph 0026), however does not explicitly teach that this improper measurement state may be related to an attachment. Shimuta teaches that an improper attachment state may be determined from second-order differential values. Therefore, a combination of the two references, wherein the method of Shimuta is used to identify an improper attachment state when an improper measurement state is detected, would teach the improper attachment state being detected on the basis of a local minim in the second-order differential values. Accordingly, continued rejections of claims 4 and 6-10 are articulated in the “Claim Rejections – 35 U.S.C. 103” section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791